917 N.E.2d 522 (2009)
334 Ill. Dec. 696
MARION HOSPITAL CORPORATION, etc., respondent,
v.
STERLING EMERGENCY SERVICES OF ILLINOIS, INC., etc., petitioner.
No. 109218.
Supreme Court of Illinois.
November 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Marion Hospital v. Sterling Emergency Services, 392 Ill.App.3d 1113, 332 Ill. Dec. 545, 913 N.E.2d 140 (2009), and reconsider in light of Virginia Surety Company, Inc. v. Northern Insurance Company of New York, 224 Ill. 2d 550, 310 Ill. Dec. 338, 866 N.E.2d 149 (2007), and Laue v. Leifheit, 105 Ill. 2d 191, 85 Ill. Dec. 340, 473 N.E.2d 939 (1984).